UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6793


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RASHFORD EMANUEL GALLOWAY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00150-FDW-1)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rashford Emanuel Galloway, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rashford   Emanuel   Galloway   appeals    from    the   district

court’s order denying his motion for a reduction of sentence

pursuant to 18 U.S.C. § 3582(c) (2006).             We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              United States v.

Galloway, No. 3:02-cr-00150-FDW-1 (W.D.N.C. Apr. 16, 2009).              We

deny Galloway’s motions for a certificate of appealability and

for   appointment   of   counsel   and   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                    2